DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a nebulizer comprising all the specific elements with the specific combination including the body of the gas capillary has a first diameter and the orifice has a second diameter that is less than the first diameter, wherein the end of the gas capillary is not more than 2.5 mm in length, wherein the surface of the tip is roughened, and wherein the distance between the edge of the liquid opening proximal to the gas orifice and the edge of the gas orifice proximal to the liquid opening is at least 1.0 mm in set forth of claim 1, wherein dependent claims 2-6 and 13-19 are allowable by virtue of dependency on the allowed claim 1.
The prior art of record, taken alone or in combination, fails discloses or render obvious a nebulizer comprising all the specific elements with the specific combination including the body of the gas capillary has a first diameter and the orifice has a second diameter that is less than the first diameter, wherein the end of the gas capillary is not more than 2.5 mm in length, wherein the surface of the tip is roughened, and wherein the distance between the edge of the liquid opening proximal to the gas orifice and the edge of the gas orifice proximal to the quid opening is sufficiently large such that a sample liquid in the quid capillary will exit the liquid capillary and form a thin film on a portion of the tip when a gas stream is exiting from the gas orifice in set forth of claim 20, wherein dependent claims 21-26 are allowable by virtue of dependency on the allowed claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 13, 2022

						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886